

117 HR 3949 IH: Clean Up Our Neighborhoods Act of 2021
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3949IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Ryan (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of Housing and Urban Development to make grants to States for use to eliminate blight and assist in neighborhood revitalization, and for other purposes.1.Short titleThis Act may be cited as the Clean Up Our Neighborhoods Act of 2021.2.Blight elimination and neighborhood revitalization grants(a)AuthorityThe Secretary of Housing and Urban Development may make grants under this section, on a competitive basis, to States for use for eligible activities under subsection (c)(1) designed to eliminate blight and promote neighborhood revitalization.(b)Use in New Market Tax Credit areasAmounts from a grant under this section may be used only to carry out eligible activities under subsection (c)(1) within low-income communities, as such term if defined in subsection (g).(c)Eligible activities(1)In generalAmounts from a grant under this section may be used only for the following activities:(A)Demolition, clearance, and removal of blighted structures.(B)Boarding of vacant properties and blighted structures.(C)Deconstruction of structures.(D)Removal of waste and site clearance and vacant land management.(E)Stabilization activities in connection with providing vacant, open green space for the purpose of public access and redevelopment, including greening projects, and associated maintenance activities, including mowing.(F)Renovation of existing structures, except that not more than 30 percent of any grant under this section may be used for such activities.(2)Use of amounts by local governmentsA grantee State may use amounts from a grant under this Act to carry out eligible activities under paragraph (1) or may provide such amounts to land banks or units of general local government within the State whose jurisdictions include low-income communities for use to carry out such eligible activities within such low-income communities.(3)Priority for land banksIn areas where land banks exist, a grantee State shall give priority, in the use of amounts from a grant under this Act, to eligible activities that will be carried out by land banks, in accordance with such requirements as the Secretary shall establish.(4)ProhibitionAmounts from a grant under this section may not be used to acquire any occupied residential dwelling unit.(d)Matching requirement(1)In generalThe Secretary shall require each State that receives a grant under this section to contribute, toward carrying out the plan for the State under subsection (e)(2), an amount of matching funds from non-Federal sources that is equal to or greater than 15 percent of the amount of the grant.(2)Use of sale proceedsAny proceeds from sales of properties renovated pursuant to subsection (c)(1)(F) may be counted toward compliance with the requirement under paragraph (1).(e)Application and plan(1)ApplicationA grant under this section may only be provided to a State that submits to the Secretary an application for such a grant that contains a plan for use of grant funds in accordance with paragraph (2) and such other information, certifications, and assurances as the Secretary considers necessary to provide for selection of States in accordance with the process and criteria under subsection (f).(2)PlanA plan under this paragraph shall be a detailed 5-year plan for the use of grant amounts under this section and matching amounts contributed pursuant to subsection (d) that includes—(A)identification of the low-income communities in which eligible activities under subsection (c)(1) will be carried out using grant and matching amounts;(B)a description of the eligible activities under subsection (c)(1) to be carried out using grant and matching amounts;(C)a timetable for carrying out such eligible activities, which shall provide for the expenditure of grant and matching amounts within 5 years after receipt; and(D)identification of the sources of matching amounts to be provided in accordance with subsection (d) and assurances of the availability of such matching amounts.(f)Selection; criteriaThe Secretary shall select applications to receive grants under this section pursuant to a competition and based on criteria as established by the Secretary for such selection.(g)DefinitionsFor purposes of this section, the following definitions shall apply:(1)Land bankThe term land bank means—(A)a land bank, as such term is defined under State law; and(B)with respect to any State for which the laws of such State do not explicitly define such term, any publicly or community-owned entity established for the purpose of reducing or preventing blight by acquiring, managing, maintaining, and re-purposing vacant, abandoned, and foreclosed properties, including abandoned houses and buildings and empty lots.(2)Low-income communityThe term low-income community has the meaning given such term in section 45D of the Internal Revenue Code of 1986 (26 U.S.C. 45D) and includes any census tract or other area that is treated as a low-income community for purposes of such section.(3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States.(5)StructureThe term structure includes residential structures and commercial structures.(h)RegulationsThe Secretary shall issue any regulations necessary to carry out this section.(i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for grants under this section for each of fiscal years 2022 through 2027.